DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 6672858 B1) in view of Garg (US 20170198910 A1), Lochschmied (US 20180094809 A1), and Rennie (US 20130302738 A1), and as evidenced by Carroll (US 20200191385 A1).
Regarding claim 1, Benson discloses a natural draft heater system comprising: 
a heater shell (104, Fig. 4) having a base and designed to circulate (103, Fig. 4) a flue gas internally therein via negative pressure (“draft” = negative pressure, col.4, lines 37-39; see also para. 20 of Garg as further support), the flue gas being generated by combustion of a fuel within the heater shell; 
a stack (101, Fig. 4) attached to the heater shell for venting of at least a portion of the circulated flue gas to atmosphere (Fig. 4), the stack including an outer shell (Fig. 4); 
at least one burner assembly (10, Fig. 4; Fig. 1) connected proximate the base of and within the heater shell to combust the fuel when supplied thereto, thereby generating the flue gas, the at least one burner assembly having: 
a burner (13+16+22+23, Fig. 1) positioned within the at least one burner assembly to ignite the fuel when being supplied to the burner, 
an air plenum (20) adjacent to the burner to distribute air into the burner, the air plenum including an air input (24) to receive atmospheric air (air is received via an air opening below the floor of the furnace, which suggests that the air is atmospheric air, see col. 5, lines 6-8; see also para. 20 of Benson as further support that this feature is known), 
a burner air register (damper 21, Fig. 2) in fluid communication with the air input to direct the atmospheric air into the air plenum, the burner air register having a housing (Fig. 1), one or more plates attached to the housing and positioned in fluid communication with the air plenum to direct air flow into the plenum (Fig. 1 shows one or more plates positioned within the rectangular opening), and a handle attached to the housing  of the air register to adjust the position of the one or more plates to effectuate a movement thereof, each of the one or more plates being configurable between one or more of an open position, a partially open position, and a closed position to selectively supply air to the air plenum (Fig. 1 appears to show a handle located below the air register to rotate the plates; the Examiner is also taking Official Notice that it is well-known and common knowledge that air registers have a handle to vary the one or more plates from a fully open, partially open, and closed positions; note: the Official Notice is taken to be admitted prior art since Applicant did not traverse the Official Notice); and
a fuel supply system including at least a fuel input conduit to deliver fuel to the burner (see Fig. 1 showing unlabeled fuel conduits supplying fuel to the fuel tips 22, 23).



Benson fails to disclose:
one or more heating coils positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid; 
a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater; 
the stack including a split-range stack damper positioned within the outer shell to maintain a negative pressure of the flue gas being vented from the natural draft heater, the split-range stack damper including a set of inner blades, a set of outer blades, and one or more actuators arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof;
a burner air sensor positioned adjacent the burner to measure a level of excess air (note: as best understood by Applicant’s specification, the level of “excess air” is simply the level of air, since the air sensor in the application cannot measure the amount of air exceeding the amount of air required for complete combustion);
a controller in electrical communication with the burner air register, the burner air sensor, the draft sensor, and the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner to thereby maintain at least one of NO.sub.x emissions not exceeding 0.025 lb/MMBtu (HHV) and CO emissions not exceeding 0.01 lb/MMBtu (HHV) in the natural draft heater.
 
Garg teaches a natural draft heater system comprising: 
a stack including a split-range stack damper positioned within the outer shell (Figs. 7-9) to maintain a negative pressure of the flue gas being vented from the natural draft heater (para. 20), the split-range stack damper including a set of inner blades (middle blades; Figs. 7-9), a set of outer blades (Figs. 7-9), and one or more actuators (actuators/operators of the controller 72, 74, 82, 84, 86, 92, 98 that physically moves the blades, see paras. 32, 34) arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof; and
a controller in electrical communication with the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner (paras. 4, 34, 44). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise a split-range stack damper positioned within the outer shell of the stack to maintain a negative pressure of the flue gas being vented from the natural draft heater, the split-range stack damper including a set of inner blades, a set of outer blades, and one or more actuators arranged to actuate the set of inner blades and the set of outer blades to thereby effectuate movement thereof; and a controller in electrical communication with the one or more actuators in the split-range stack damper to control the negative pressure of the flue gas within the heater shell to deliver an amount of excess air to the burner.  The motivation to combine is to control the air flow into the heater for optimal air-fuel ratio (the damper affects the airflow entering the burner, see para. 19) and to improve combustion efficiency (Garg, paras. 3-5).  
 
Benson in view of Garg does not disclose where the controller limits the NO.sub.x emissions from exceeding 0.025 lb/MMBtu (HHV) and limits CO emissions from exceeding 0.01 lb/MMBtu (HHV) in the natural draft heater.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the controller taught by Garg controls the opening degree of the split-range stack damper (Garg, paras. 34, 44).  The split-range stack damper controls the amount of excess air to the burner because it controls the draft (i.e., negative pressure) through the burner (Garg; paras. 19, 23).  Furthermore, the amount of excess air determines the air-fuel ratio, and the air-fuel ratio controls how much of the NOx and CO are produced.  See paras. 3, 7 of Carroll as evidentiary support.  Therefore, the opening degree of the split-range stack damper, which is controlled by the controller, is a results-effective variable in determining the amount of NOx and CO emissions.  The claimed NOx and CO emissions can be achieved by optimizing the control of the split-range damper.  
 
Lochschmied teaches a control system for a burner, comprising: 
a burner air sensor (13) positioned adjacent a burner (1+11) to measure a level of excess air (para. 9) (note: as best understood by Applicant’s specification, the air sensor 128 measures the level of air at the burner, and not the “excess air”, which is understood to mean the amount of air exceeding the amount of air required for complete combustion of the fuel in the heater; there is no way for the air sensor of the present application to distinguish between air used for combustion and excess air not used for combustion); and
a controller (16) in electrical communication (via lines 21, 23) with the burner air register (4, and/or air fan 3) and the burner air sensor (para. 39, 46), the controller operable to control the air supplied to the combustion chamber (paras. 46, 53).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to comprise a burner air sensor positioned adjacent the burner to measure a level of excess air (for example, the burner air sensor could be positioned adjacent the wind box 20 of the burner 10 of Benson, right below the base 11 of the heater shell in Benson) [note: the suggested location is the same or similar to Applicant’s air sensor location (see Fig. 1 of Applicant’s figure showing the air sensor 128 located in the air duct 126 of the burner)], and a controller in electrical communication with the burner air register and the burner air sensor.  
The burner air sensor would provide additional information to the controller, so that the controller can better regulate the amount of air that would be mixed with the fuel.  The relative amounts of fuel and air flows can then be optimally regulated (Lochschmied, para. 9), thereby leading to more complete combustion (Lochschmied, para. 3).  Moreover, optimally regulating the air/fuel flows reduces NOx and CO emissions (see paras. 3, 7 of Carroll as evidentiary support).  And furthermore, regulating the opening degree of the burner air register (via the controller and burner air sensor) is a results-effective variable for the claimed NOx and CO emissions range because it controls the air-fuel ratio.  
 
Rennie teaches a control system for a natural draft heater system, comprising: 
one or more heating coils (108, Fig. 1) positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid (para. 22); 
a draft sensor (138, Fig. 1) positioned within the heater shell to measure a pressure of the flue gas within the heater shell during operation of the natural draft heater (para. 28); and 
a controller in electrical communication with the draft sensor (para. 28) (paras. 37, 48; Fig. 2).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to include one or more heating coils positioned within the heater shell, the one or more heating coils containing a process fluid and being arranged to transfer heat from the circulated flue gas to thereby heat the process fluid.  The motivation to combine is so that the combustion heat can be used to heat a useful process fluid such as industrial or consumer oils. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson to include a draft sensor positioned within the heater shell to measure a negative pressure of the flue gas within the heater shell during operation of the natural draft heater (Benson discloses the negative pressure in the heater shell; the draft sensor would be used to measure this pressure); and a controller in electrical communication with the draft sensor. The motivation to combine is so that the amount of excess air in the heater can be more optimally controlled.  The draft sensor would provide useful pressure data to the controller so that the controller can better regulate the amount of excess air.  The result is optimal control of the emissions because, as mentioned above, the air-fuel ratio controls the NOx and CO emissions.  The draft sensor can also be used to detect flame stability (Rennie, para. 26).  Flame stability is important because an unstable flame produces incomplete products of combustion.  

Regarding claim 2, modified Benson discloses wherein the controller receives an input signal representative of negative pressure of the flue gas from the draft sensor (Benson discloses the negative pressure; Rennie teaches a draft sensor that is electrically coupled to the controller and is used for measuring a pressure in the draft heater; in the combination, the controller would receive an input representative of the negative pressure..) (Rennie, para. 28).
Regarding claim 3, modified Benson discloses wherein the controller provides an output signal to the one or more actuators in the split-range stack damper to adjust the positioning of the set of inner blades and the set of outer blades of the split-range stack damper (Garg, para. 35) EXCEPT where this is performed to maintain the negative pressure of the flue gas to within a preselected range.  
However, Rennie teaches maintaining the pressure of the flue gas inside the draft heater within a preselected range (para. 35).  This is done so that the fuel demand can be calculated, and so that the heater does not operate in an unstable, unsafe, or otherwise undesirable manner (para. 35). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the controller provides an output signal to the one or more actuators in the split-range stack damper to adjust the positioning of the set of inner blades and the set of outer blades of the split-range stack damper and thereby maintain the negative pressure of the flue gas to within a preselected range.  The motivation to combine is so that the fuel demand can be calculated (for optimal heat output), and so that the heater does not operate in an unstable, unsafe, or otherwise undesirable manner

Regarding claim 4, modified Benson fails to disclose wherein the preselected range is maintained in the range of about 0.10-inches water-column to about 0.15-inches water-column. However, this limitation is a matter of optimization.  The pressure affects the flame stability (Rennie, para. 26), the thermal efficiency (Garg, para. 4), the emissions (Benson; col. 2, lines 23-44), and the burner output (Garg, para. 19).  This is because the pressure and the draft are linked.  
Regarding claim 5, modified Benson discloses wherein the output signal is in the form of a current delivered to the one or more actuators (Garg, para. 34), the one or more actuators being arranged to adjust the position of at least one of the set of inner blades and the set of outer blades in response to the current received EXCEPT where the current is in the range of about 2 mA to about 20 mA.  However, the claimed current is a matter of optimization.  The current directly affects the rotational speed and torque applied to the blades.  A higher current may be needed if more torque or more speed is needed to rotate the blades.  For example, heavy duty actuators would require more current than smaller duty actuators.   
Regarding claim 6, modified Benson discloses wherein the controller receives an input signal representative of excess air level from the burner air sensor (see Lochschmied and the rejection of claim 1). 
Regarding claim 7, modified Benson discloses wherein the controller (“electronic controller”, see para. 34 of Garg) alerts an operator (“operator”, see para. 34 of Garg) to adjust configuration of the one or more plates and thereby control the excess air in the burner to a value in the range of between about 15% to about 25% by weight based on the combined weight of air and fuel needed for complete combustion (the claimed percentages are not disclosed, however, the claimed percentages is a matter of optimizing the air-fuel ratio and the air-fuel ratio controls the emissions and the flame temperature; see the discussion concerning the air-fuel ratio in the rejection of claim 1). 
Regarding claim 8, Benson discloses wherein the heater shell includes a burner section positioned proximate the base where combustion of the fuel occurs (Fig. 4) EXCEPT a radiant section positioned adjacent the burner section to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section positioned adjacent the radiant section to provide convection from the radiant section. 
Benson discloses a generic heater shell and does not disclose the details of the heater shell.  This suggests that the burner of Benson can be used in a wide variety of natural draft heater systems.  Garg teaches a radiant section (15, Fig. 1) positioned adjacent the burner section (30, Fig. 1) to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section (20) positioned adjacent the radiant section to provide convection from the radiant section.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the heater shell includes a radiant section positioned adjacent the burner section to receive heat energy from the burner section and radiate heat energy therefrom, and a convective section positioned adjacent the radiant section to provide convection from the radiant section.  The modification is merely a simple substitution of one draft heater shell for another and the results would have been predictable (e.g., combusting a fuel to heat a process fluid).   
Regarding claim 9, modified Benson discloses a bridge wall (see Fig. 1 of Garg showing a top wall of radiant section 15) connected to the heater shell and positioned between the radiant section and the convective section thereof. 
Regarding claim 10, modified Benson discloses wherein the draft sensor (Rennie, 138) is positioned proximate the bridge wall (top wall of the furnace 106 of Rennie) such that the negative pressure (negative pressure disclosed by Benson) of the flue gas is measured proximate the location of the bridge wall (Rennie teaches measuring the pressure of the flue gas proximate the location of the bridge wall using a pressure sensor 138). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 6672858 B1) in view of Garg (US 20170198910 A1), Lochschmied (US 20180094809 A1), Rennie (US 20130302738 A1), and Carroll (US 20200191385 A1), as applied to claim 1, and further in view of shah (US 20200072503 A1).
Regarding claim 13, Benson fails to disclose wherein the at least one burner assembly is a plurality of burner assemblies positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell, the plurality of burner assemblies are independently controlled and operated during operation of the natural draft heater, such that one or more of the plurality of burner assemblies may be taken out of service during operation of the natural draft heater while the remaining burner assemblies remain operational. 
However, Shah teaches a fired heater comprising: a plurality of burner assemblies (see Fig. 1 showing one set of burners fed by valve 44 and another set of burner feds by valve 46) positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell (Fig. 1), the plurality of burner assemblies are independently controlled (the sets of burners are independently controlled via the valves 44, 46) and operated during operation of the draft heater (para. 19), such that one or more of the plurality of burner assemblies may be taken out of service (i.e., rendered not operational by switching the gas flow off) during operation of the natural draft heater while the remaining burner assemblies remain operational.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Benson wherein the at least one burner assembly is a plurality of burner assemblies positioned in sequence along the base of and within the heater shell to provide substantially even heating within the heater shell, the plurality of burner assemblies are independently controlled and operated during operation of the natural draft heater, such that one or more of the plurality of burner assemblies may be taken out of service during operation of the natural draft heater while the remaining burner assemblies remain operational.  The motivation to combine is so that there is even heating in the heater shell.  Even heating is important so that the emissions can be more accurately controlled and so that localized hot spots do not develop. 

Response to Arguments

	Applicant asserts:
The sensor 13 of Lochschmied, as shown in its FIG. 1, FIG. 3-4, and FIG. 6, is in the side duct 28 of the air feed duct 11 which is outside the combustion chamber 2, and is not positioned adjacent the burner 1.

More specifically, the figures of Lochschmied illustrate that in FIG. 3, the sensor 13 is positioned in a side duct between the actuator 4, and the fan 3 which would not place it adjacent to the burner. In FIG. 4 the sensor 13 is placed in a side duct behind the fan 3 with the fan being between the sensor and the burner. In FIG. 6 the sensor 13 is once again placed in a side duct coupled to the air feeding duct 11 measuring the airflow 5 outside the combustion chamber. The sensor 13 of Lochschmied does not measure excess air within the heater or combustion section, but rather reports the mass flow of air into the heater (see Lochschmied [0034]-[0035]). The placement of the sensor in Lochschmied fails to provide the feature of "a burner air sensor (13) positioned adjacent the burner to measure a level of excess air".
						
								Remarks, pg. 9

	Examiner’s response:
	The feed duct 11 is part of the burner.  What the Applicant considers the burner (element 1) is the nozzle of the burner.  The claim does not require that the burner air sensor be positioned adjacent the nozzle of a burner.  Moreover, the claim does not require that the burner air sensor be placed inside a combustion chamber.  


Applicant asserts:
The Office Action further alleges that "[i]t would have been obvious to a person skilled in the art at the time of the filing of the application to modify Benson to comprise a burner air sensor positioned adjacent the burner to measure a level of excess air," (see Office Action Dated 12/06/2021, page 6, ]4). With all respect, this alleged conclusion is not supported with respect to Lochschmied, as Lochschmied teaches away from the claimed feature.

….Lochschmied teaches that, "the airflow 5 in the air duct 11 between the fan and burner 1 is (in many cases turbulent)....This means that a direct measurement of the value of the air flow 5 becomes significantly more difficult. The flow fluctuations occurring in the side duct 28 turn out to be much smaller than the flow fluctuations in the air duct 11 caused by the fan 3....The side duct 28 is constructed so that (practically) no relevant macroscopic flow profile of the air flow 15 is obtained." (see Lochschmied [0058], emphasis added) 

To solve the problem of measuring air mass flow in a turbulent environment as described in Lochschmied, the sensor in Lochschmied is no longer placed in the main air duct but rather in a side duct 28 to minimize the fluctuations in flow caused by the fan 3. With all respect, this definition always places the air sensor in Lochschmied adjacent the feed air duct outside the combustion chamber and not next to the burner. 

There is no rational basis to believe that a person of ordinary skill in the art would be motivated to combine a laminar flow sensor in a side duct outside the combustion chamber with a burner inside the combustion chamber, as suggested by the Office Action, when Lochschmied is addressing a different problem with a sensor not designated to sense what Applicant claims and for which Lochschmied failed to even recognize. 
			
								Remarks, pgs 9-10


	Examiner’s response:
	First, Lochschmied does not teach away from the claimed feature since Lochschmied does not criticize, discredit, or otherwise discourage from the solution claimed.  
	Second, Benson does not disclose a fan so any issue concerning the air turbulence between the fan and the burner, as discussed in Lochschmied, is not pertinent to the draft heater of Benson.  
	Third, Benson does not disclose a burner that resides entirely within a combustion chamber.  Benson discloses a burner assembly in Figs. 1 and 2.  Only the portion of the burner that is above the furnace floor 11 is located in the combustion chamber (col. 4, lines 50-56; col. 5, lines 6-8).  Benson can be modified to have an air sensor that is adjacent the wind box 20 (analogous to the air duct 11 in Lochschmied) of the burner, right below the base 11 of the heater shell.  This placement is a location that is adjacent the portion of the burner that is proximate the base and within the heater shell, as required by claim 1. 

	Applicant asserts:
A mass flow meter positioned in a side duct of the air inlet such as Lochschmied, or meters placed on the stack outlet, like Rennie and Carroll do not provide measurement of excess air at the burner.  At best, they merely extrapolate the excess air at any point in the combustion chamber (see Lochschmied [0058]).

								Remarks, pg. 11

	Examiner’s response:
	The Examiner respectfully disagrees. Lochschmied teaches an air sensor located adjacent the air duct of a burner.  Applicant’s air sensor 128 is also located adjacent an air duct 126 of a burner.  Moreover, Lochschmied does not disclose or suggest that the measurement of the excess air is extrapolated.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762